OPINION
Per CURIAM:
This matter comes before us upon a motion of defendants for an order staying execution of an order of the Court of Common Pleas of Cuyahoga County, entered November 12, 1952, requiring defendants to vacate certain premises acquired by plaintiff in eminent domain proceedings.
The record before us indicates that there is no appeal pending from the original order allowing compensation. The record likewise shows a resolution of acceptance of the jury verdict by plaintiff in the appropriation proceedings on July 18, 1952 and the payment of the award to the defendants on September 18, 1952.
In the absence of any appeal of the award in the appropriation proceedings, the rights of the parties were determined by §§3690, 3691 and 3686 GC. On October 24, 1952 a motion for immediate possession was filed by plaintiff which came on for hearing in the trial court on November 3, 1952, at which time the trial court • granted defendants until November 30, 1952 to vacate the premises. On November 12, 1952, upon application of plaintiff and after hearing, the trial court modified the order of Nov. 3, 1952. The order of November 12th determined that the defendants vacate the premises by November 15, 1952, instead of November 30, 1952.
The first question before us is whether we have a final order for our determination. In our opinion the order appealed from is not a final order and therefore this court is without jurisdiction to entertain the instant appeal.
Even if we were to assume a final order herein, we find no abuse of discretion by the trial court in amending on November 12, 1952 its order of November 3rd on the basis of changed conditions.
For the reasons stated the motion of the defendants is dismissed. Exceptions allowed.
HUNSICKER, PJ, HURD, J, THOMPSON, J, concur.